HOBSON, Acting Chief Judge.
Kenneth Hemmerle, plaintiff below, appeals a nonfinal order which granted a motion by Michael Miceli, individually and as beneficiary of Land Trust No. 5248 of National Trust Company of Naples, defendants below, to set aside a clerk’s default. It appears that this nonfinal order did not also set aside a final judgment of default. In fact, it seems that a final default judgment had never been rendered. We therefore dismiss this interlocutory appeal for lack of jurisdiction. Praet v. Martinez, 367 So.2d 657 (Fla. 3d DCA 1979); Broward Employment & Training Administration v. Community Partnership Program, Inc., 422 So.2d 1101 (Fla. 4th DCA 1982). Compare Howard v. McAuley, 436 So.2d 392 (Fla. 2d DCA 1983).
DISMISSED.
SCHEB and LEHAN, JJ„ concur.